                     WARRANT OF ARREST IN REM
                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                    Civil Docket No. 4:21-cv-1537

To the U.S. Department of Homeland Security or any designated agent:

         WHEREAS, on May 10, 2021, a Complaint for Forfeiture was filed in the United States District
Court for the Southern District of Texas by JENNIFER B. LOWERY, Acting United States Attorney for
said district, seeking the forfeiture of the following property to the United States:

                $1,693,750.00 seized from Columbia Bank account number ending 7621 that
                was seized on or about February 10, 2021. The property is in the custody of
                the Treasury Executive Office for Asset Forfeiture

         YOU ARE COMMANDED to arrest the property described above and to detain it in your custody
until further order of this Court. The United States shall give notice by publication through the internet at
www.forfeiture.gov to all persons who may claim an interest in the property that they must file a verified
claim within sixty (60) days from the first day of publication pursuant to Rule G(5) of the Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, and an answer to the complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure within twenty-one (21) days of the filing of
a claim. Note the execution below and return this warrant to the Court.

    CASE ASSIGNED TO:                            UNITED STATES DISTRICT JUDGE AT:

    JUDGE
            ROSENTHAL                                     HOUSTON, TEXAS
    DATE:                                        CLERK:
                                                          Clerk of the Court
                                                 BY DEPUTY CLERK:
                  5/27/2021                                               s|        M. Mapps

        RETURN

    DISTRICT:                                    DATE WARRANT WAS RECEIVED AND EXECUTED



                                                 BY SPECIAL AGENT

    HOMELAND SECURITY INVESTIGATIONS
